849 A.2d 230 (2004)
BETHLEHEM MINES, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (URGOLITES), Respondent.
Supreme Court of Pennsylvania.
May 11, 2004.

ORDER
PER CURIAM:
AND NOW, this 11th day of May, 2004, the Petition for Allowance of Appeal is hereby GRANTED. The order of the Commonwealth Court is VACATED and this matter is REMANDED to the Workers' Compensation Judge for issuance of an amended decision that complies with Section 422(a) of the Workers' Compensation Act, 77 P.S. § 834, and Daniels v. Workers' Compensation Appeal Board (Tristate Transport), 574 Pa.61, 828 A.2d 1043 (2003).